NUMBER 13-22-00103-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                              IN RE NAVNEET KAUR NANUA


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Benavides and Tijerina
               Memorandum Opinion by Justice Tijerina1

        On March 17, 2022, relator Navneet Kaur Nanua filed a petition for writ of

mandamus through which she asserts that the trial court erred by failing to timely hold a

hearing on Navneet’s applications for a protective order under the family code.2 See TEX.

FAM. CODE ANN. § 84.001 (providing that “[o]n the filing of an application for a protective



        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
        2 This original proceeding arises from trial court cause number F-3155-21-L in the 464th District
Court of Hidalgo County, Texas, and the respondent is the Honorable Joe Ramirez. See id. R. 52.2.
order, the court shall set a date and time for the hearing unless a later date is requested

by the applicant,” and with limited exception, “the court may not set a date later than the

14th day after the date the application is filed”). We conditionally grant the petition for writ

of mandamus.

                                    I.      BACKGROUND

       The underlying case is a divorce proceeding between Navneet and Harjap Singh

Nanua. The couple have four minor children, who are fifteen, fourteen, nine, and five

years of age.

       On July 1, 2021, Harjap filed an “Original Petition for Divorce” from Navneet. On

July 28, 2021, Navneet filed her “Original Answer” to the petition. Navneet’s answer states

that a protective order under Title 4 of the Texas Family Code had not been issued, that

an application for a protective order under family code § 6.504 was pending, and that a

temporary restraining order had been issued against Harjap in California. See TEX. FAM.

CODE ANN. §§ 6.405, 6.504 (“On the motion of a party to a suit for dissolution of a

marriage, the court may render a protective order . . . .”).

       On August 2, 2021, Navneet filed a “Counter-Petition for Divorce and Application

for Protection Order.” She subsequently filed first and second amended versions of this

pleading on August 2, 2021, and August 13, 2021. In each of these pleadings, Navneet

requested the issuance of a protective order under § 82.001 of the Texas Family Code

for herself and the children against Harjap. See id. § 82.001. Navneet asserted that Harjap

had a “history or pattern of committing family violence” and asked the court to restrict or

limit his possession of their minor children. She stated that on June 10, 2021, Harjap


                                               2
began verbally abusing her, took out a gun, and began waving it and yelling at her in front

of the children. Navneet took the gun from Harjap, whereupon he punched her in the face,

“causing profuse bleeding and breaking her nose.” She stated that the children “were

present and terrified.” She retreated to her room with the children and locked the bedroom

door, and Harjap left town the next day. According to Navneet, Harjap’s parents were

present for the altercation, but blamed her for the dispute, and they threatened to take the

children to India with them. Navneet ultimately took the children and went to California to

stay with her parents. She supported her request for relief with, inter alia, a copy of her

request for a domestic violence restraining order that she filed in California, her sworn

declaration in support of that filing, and medical records regarding her injury. Navneet’s

declaration largely reiterated her allegations regarding Harjap’s abuse, stated Harjap had

slapped one of their children, and that his abuse was escalating. According to Navneet’s

declaration, one of their children had informed a teacher that she was scared of her father.

The teacher reported the incident to CPS, but after investigation, no action was taken.

Navneet reported that Harjap has four guns, he “has become more aggressive,” and she

was afraid for the safety of herself and the children. The medical records for Navneet’s

injury show that she suffered a nondisplaced fracture of the distal nasal bones and include

the history of domestic violence as Navneet had alleged in the petition.

       On August 11, 2021, the trial court ordered the parties to mediation. That same

day, the trial court signed an “Interim Order” allowing Harjap to have daily communication

with the children. On August 25, 2021, Harjap filed a “Motion for Contempt or in the




                                             3
Alternative to Clarify Temporary Restraining Orders” based on his contention that

Navneet should not have enrolled the children in school in California.

       On August 30, 2021, Navneet filed a “Motion for Emergency Hearing.” This

pleading states, among other things, that: (1) Harjap “was arrested on the charge of

Aggravated Assault w/ Deadly Weapon on August 24, 2021”; (2) “[t]here is a current

request for a temporary restraining order made by [Navneet] to address the protection of

herself and the children”; (3) “[i]t is urgent, based on the above circumstances . . . that

[Navneet] get immediate relief and protection of herself [and] the children subject of this

suit”; (4) Navneet was requesting “the court to address the California Temporary

Restraining Order (Case No. 21D003946 in the Superior Court of California, County of

Orange, State of California) currently in effect on the issues of protecting [Navneet] and

her children”; and (5) Navneet was “requesting [that the] Protective Order issued by

Mission P[olice] D against Harjap . . . be incorporated into [the] divorce case.”

       On September 1, 2021, Navneet filed a “Third Amended Counter-Petition for

Divorce and Application for Protection Order and Notice of Magistrate’s Protective Order.”

This pleading again requests the issuance of a protective order against Harjap, and states

that “[a] current restraining order is in effect out of the Orange County, State of California

CASE NUMBER: 21D003946, in the Superior Court of California.” The Orange County

restraining order was issued in favor of Navneet and the children, and prevented Harjap

from, inter alia, harassing, attacking, threatening, or contacting them.

       On September 2, 2021, and September 3, 2021, the parties executed a mediated

settlement agreement which addressed terms of the minor children’s contact with Harjap,


                                              4
Harjap’s payment of Navneet’s medical expenses, spousal support, and some matters of

property division.

       On September 9, 2021, Harjap filed a “First Amended Motion for Contempt or in

the Alternative for the Court to Clarify Temporary Restraining Orders.”

       On September 13, 2021, Navneet filed a “Motion for Judicial Notice of Minute

Order by the Superior Court of California for the County of Orange.” In that pleading, it

appears that the judges from Texas and California had conferred, concluded that

California was an inconvenient forum, and that Texas had jurisdiction over the parties’

dispute.

       On September 17, 2021, the trial court signed an Agreed Order. This order states

that Navneet is hospitalized, requires the children’s caregivers to facilitate daily

communication with Harjap, prohibits Harjap from discussing Navneet’s medical condition

or litigation, and states that Harjap agrees to provide necessary medical financial

assistance.3

       On September 17, 2021, Harjap filed a “Motion for Contempt for Continued

Violation of Electronic Access to the Children.” He alleged that the children’s caregivers

had not been providing him with telephonic access to the children and that text messages

that he had received from them were fake.

       On October 6, 2021, Navneet filed a motion requesting the trial court to set

hearings on her pending motions. According to Navneet’s motion, the magistrate’s



        3 Navneet was diagnosed with Stage IV breast cancer during the pendency of these proceedings

and is undergoing medical treatment in California.

                                                 5
protective order would expire on November 23, 2021, and she asked to incorporate it into

the divorce case and requested the court to set hearings on, among other matters, her

application for protective order.

       On November 15, 2021, Navneet filed a “Motion to Extend Magistrate’s Order of

Emergency Protection.” Alternatively, she asked the trial court to issue its own order of

protection. On or about November 16, 2021, Navneet filed a motion to substitute counsel.

       On November 30, 2021, the trial court held a hearing on Harjap’s “First Amended

Motion for Contempt or in the Alternative for the Court to Clarify Temporary Restraining

Order.” The hearing was continued until January 11, 2022. At that hearing, Navneet’s

attorney informed the court that Navneet was attempting to obtain a protective order

through the district attorney’s office. Navneet testified, inter alia, that the California court

had issued a restraining order against Harjap that was dismissed or had expired, and that

the magistrate’s order of protection in Mission also expired. She agreed that there was

currently no protective order in place against Harjap. Navneet acknowledged that several

years ago a teacher filed a CPS report regarding family violence committed by Harjap

that CPS investigated and eventually ruled out. Navneet testified that she had not filed a

complaint against her husband for family violence because she was afraid of him.

According to Navneet, the children choose not to speak to their father because they are

“scared of him” because “[h]e’s hit them,” “abused them,” and “verbally abused them.”

Navneet repeated that the children are scared of Harjap and do not want to speak to him.

She expressly testified Harjap has “an anger problem.” Navneet related that on one




                                               6
occasion, Harjap was angry with the kids and made them repeatedly state that “their

father was dead for them” and that they “killed” him.

       Navneet testified that Harjap has displayed a gun in front of the children on multiple

occasions, which scared them. She testified that he had verbally abused her in front of

the children on multiple occasions, that “they saw him punch me, they saw the gun come

out.” She said that he has “choked” her before and “he’s threatened to kill me.” “He pulled

me against the wall[,] and he choked me and said that he was going to kill me.” She also

testified “[h]e bit me on my face.” She testified that “[h]e’s thrown me on the floor, on the

ground.” Navneet asserted that “[h]e’s threatened to kill me before and put a gun to my

head.” She testified that the children have “witnessed him verbally abuse [her] on a daily

basis.” With regard to the incident that precipitated the split between the couple, Navneet

testified that “[she] tried to take the gun away from him,” and “he punched [her] and

fractured [her] nose.” According to Navneet, Harjap hit her with a closed fist.

       Counsel asked Navneet if Harjap’s physical attacks were “the problem” that the

children were having with him. In response, Navneet testified that, for instance, their

oldest daughter twisted her ankle in 2019 on a skiing trip, was screaming in pain and

crying while sleeping, but Harjap told their daughter that it was just sprained, made her

walk on it and pull a toboggan board, and would not let her sit. Navneet ultimately took

her for an x-ray, which revealed that her ankle was fractured in three places.

       Navneet testified that she needed to ensure the safety of her children because

Harjap was both verbally and physically abusive towards them. She testified that he has

hit them, pulled one daughter by the hair, and slapped them.


                                             7
       Ultimately, the parties were unable to finish the hearing in the time allotted and the

hearing was set to be continued on a later date. Navneet’s attorney stated, “Your Honor,

and just while you think about resetting this, I’m going to ask for leave and file a request

for protective order. I’m going to take it out [of] the DA Office’s hands.” Harjap’s counsel

announced that there was already a motion for protection on file, and Navneet’s attorney

stated that he was going to ask the court to set it on the reset date. The judge agreed that

all the motions, including the motion for contempt, motion for immediate return, motion to

compel, motion for temporary orders, and amended motion for protection would all be set

on the same day.

       At the conclusion of the hearing, the trial court ordered that Harjap would be

allowed visitation with the children and ordered the children to travel to Texas to see him.

Navneet’s counsel objected and asked the trial court to hear the request for protective

order first. Instead, the children visited Harjap in Texas as ordered by the court.

       On February 15, 2022, the trial court resumed the hearing on Harjap’s motion for

contempt. Navneet’s counsel informed the court that his witnesses were present to testify

regarding her request for a protective order. However, at the inception of the hearing, the

trial court held in-chambers conferences separately with each of the minor children. Their

conversations were transcribed and are a part of the record.

       The fifteen-year-old child told the judge that the last visit was “bad,” that Harjap

waved a gun in front of the family, and “he punched mom in the nose.” She stated that

Harjap “used to hit us,” he hit one of her sisters until she “was turning purple,” and he

forced her other sister to eat even when full. She stated that Harjap would “vent his anger


                                             8
out on [Navneet] and hit her, and he wouldn’t talk to us for weeks.” On one occasion,

Harjap was angry with the children and “he made us say that our father is dead for us and

we killed our father.” She stated that he was “mad all the time.” With regard to the recent

trip to Texas, she advised the trial court that her five-year old brother threw up in the car

and Harjap would not stop to allow the child to change, so he sat in his vomit for “over an

hour.”

         The fourteen-year-old confirmed that Harjap made their brother sit in his vomit for

an hour on the recent trip to Texas. When the trial court asked if she wanted to see her

father occasionally, she answered in the negative on two different occasions and

explained that “he used to hit us” when they were living in Texas, and she was “scared

he might hit us again.” She stated that she fractured her foot, but Harjap thought she was

“faking,” became angry, and made her walk on it. She stated that he hit her until she

turned purple, then recounted an additional incident when Harjap hit her sister. She stated

that Harjap failed to properly supervise her five-year-old brother outside, and her brother

had fallen into a pond on more than one occasion. She stated that Harjap got mad “all

the time” and “he would hit us for the littlest thing.” She stated that “he’s hit us many,

many times.” She denied that he was “spanking” her or her siblings, and stated that he

was actually hitting them, as for instance, on her face. The trial court again asked if she

wished to see her father, and she responded with “No, I prefer not [to] see my dad.” The

trial court attempted to placate the fourteen-year-old, reminding her that at the end of the

day, he was still her father; however, the child reiterated, “Yeah, I know that, but I [would]

rather not see him.” The fourteen-year-old also felt it was important to share with the judge


                                              9
that “[o]ne time [her] dogs weren’t listening and [Harjap] kicked them.” The trial court

concluded his visit with the fourteen-year-old by attempting to confirm that, despite

everything he had been told, “everything was ok” for the children’s last two visits with their

father.

          The nine-year old told the judge that she does not like to visit her father “[bec]ause

we’re scared of him” and “[b]ecause he might hit us again.” She stated she did not want

to come back and visit her father.

          The five-year old told the judge that he likes Texas and wants to visit again.

          The hearing on contempt resumed at the conclusion of the child conferences.

Navneet’s counsel informed the court that there had never been a hearing on Navneet’s

applications for a protective order, repeatedly requested the court to hold a hearing on

her applications, advised the court that his witnesses were present to testify regarding

her request for protection, noted that a finding of domestic violence would affect other

issues in the case such as visitation and spousal maintenance, and repeatedly objected

to the trial court’s failure to hold a hearing on the request for a protective order.

          Instead of hearing the motion for protective order, however, the judge informed the

parties that he had concluded that the predicate order on which Harjap’s motion for

contempt was based, requiring Navneet to make the children available for telephone calls,

was not specific enough to form the basis of a contempt order. The trial court thus asked

the parties to produce new interim orders regarding child contact. The court stated his

intent to appoint an ad litem and to require the parties to mediate.




                                                10
       The trial court further stated that, having conferred with the children, he was

ordering them to have visitation with Harjap for spring break. Upon repeated requests by

Navneet’s counsel to hear the motion for protective order, the trial court said he would

“probably consider it later . . . .” However, the trial court also suggested that Navneet

obtain a protective order in California, and questioned whether such a hearing was even

necessary: “[H]ow is she at risk of any future family violence if they’re not living together

and they’re actually living in separate states?” The trial court nevertheless stated he was

not denying Navneet’s right to have a hearing on the protective order. Navneet’s attorney

requested the trial court to hold a hearing on her applications for a protective order before

spring break, advising the trial court that Harjap would not be entitled to a visit if there

were to be a domestic violence finding. The trial court stated that the children did not have

problems visiting Harjap on two previous occasions, the court was not concerned that the

visit would be “an issue for the children,” and buttressed his conclusion by referencing his

meetings with the children. Navneet’s counsel again objected and advised that “[t]he court

is allowing visits without a hearing concerning the issue of family violence and the

protective order.”

       The trial court offered the protective order hearing to be set on April 12, 2022, when

a discovery motion was set to be heard. Navneet’s witnesses for the protective order,

Romy Villarreal-Cepeda, Julia Patricia Lara, Monica Marilu Alvarez, Vicky Alvarez, and

Investigator Lara (an officer with Mission PD), agreed to return to court to provide

testimony at that time.




                                             11
       On March 15, 2022, the trial court signed “Interim Orders on Children’s Travel to

Texas for Spring Break.” This order states that on February 15, 2022, the court had

conducted the second part of a hearing on Harjap’s motion for enforcement by contempt

that would resume on April 12, 2022. This order required the children to travel to Texas

to spend spring break with Harjap.

       This original proceeding ensued on March 17, 2022. By one issue, Navneet

contends that the trial court erred by failing to timely hold a hearing on her applications

for protective order. She asserts that the trial court lacks discretion to refuse to hold a

hearing and rule, and she requests that we direct the trial court to do so. Navneet further

requested emergency relief to stay the trial court’s “Interim Orders on Children’s Travel

to Texas for Spring Break,” signed on March 15, 2022.

       This Court, after receiving and reviewing Harjap’s response to Navneet’s request

for emergency relief, granted the request for emergency relief and ordered the trial court’s

“Interim Orders on Children’s Travel to Texas for Spring Break,” signed on March 15,

2022, to be stayed pending further order of this Court, or until this case is finally decided.

See TEX. R. APP. P. 52.10(b). This Court requested and received a response to the

petition for writ of mandamus from Harjap, and a reply thereto from Navneet.

                                II.    STANDARD OF REVIEW

       Mandamus is an extraordinary and discretionary remedy. See In re Allstate Indem.

Co., 622 S.W.3d 870, 883 (Tex. 2021) (orig. proceeding); In re Garza, 544 S.W.3d 836,

840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 138 (Tex. 2004) (orig. proceeding). The relator must show that (1) the trial


                                             12
court abused its discretion, and (2) the relator lacks an adequate remedy on appeal. In re

USAA Gen. Indem. Co., 624 S.W.3d 782, 787 (Tex. 2021) (orig. proceeding); In re

Prudential Ins. Co. of Am., 148 S.W.3d at 135–36; Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding).

                        III.   FAMILY VIOLENCE PROTECTIVE ORDERS

         Title 4 of the Texas Family Code, entitled “Protective Orders and Family Violence,”

“establishes the procedure for the issuance and enforcement of family violence protective

orders, which includes protective orders sought by a member or former member of a

household against another member of the household.” Johnson v. Simmons, 597 S.W.3d

538, 541 (Tex. App.—Fort Worth 2020, pet. denied). The purpose of this statutory scheme

is to:

         provide protection and temporary shelter . . . for victims of family violence
         and members of their family . . . [and] to reduce the high incidence of deaths
         and injuries sustained by law enforcement officers in handling family
         disturbances and to aid law enforcement officers in protecting victims of
         family violence from serious or fatal injuries.

Act of April 19, 1979, 66th Leg., R.S., ch. 98, § 1, 1979 Tex. Gen. Laws 182, 182 (repealed

and reenacted 1997); see Johnson, 597 S.W.3d at 541–42; Roper v. Jolliffe, 493 S.W.3d

624, 634 (Tex. App.—Dallas 2015, pet. denied). “The purpose of the statute is to provide

an expedited procedure for victims of domestic violence; the purpose is not to correct past

wrongs or establish liability but to give immediate protection to the applicant.” Roper, 493

S.W.3d at 634. “Title 4 is remedial in nature and should be broadly construed to ‘effectuate

its humanitarian and preventive purposes.’” Id. (quoting Boyd v. Palmore, 425 S.W.3d

425, 430 (Tex. App.—Houston [1st Dist.] 2011, no pet.)).


                                              13
       “Because of the nature of the relief anticipated and the danger that it seeks to

avoid, Title 4 utilizes a ‘very abbreviated procedure.’” Johnson, 597 S.W.3d at 542

(quoting Martinez v. Martinez, 52 S.W.3d 429, 432 (Tex. App.—Fort Worth 2001, pet.

denied) (op. on reh’g)). In this regard, the family code provides specific guidelines for the

timing of a hearing on an application for protective order:

       (a)    On the filing of an application for a protective order, the court shall
              set a date and time for the hearing unless a later date is requested
              by the applicant. Except as provided by Section 84.002, the court
              may not set a date later than the 14th day after the date the
              application is filed.

       (b)    The court may not delay a hearing on an application in order to
              consolidate it with a hearing on a subsequently filed application.

TEX. FAM. CODE ANN. § 84.001. Thus, “the trial court is required to hold a hearing on an

application for a family violence protective order within fourteen days of the filing of the

application.” Johnson, 597 S.W.3d at 542; see TEX. FAM. CODE ANN. § 84.001. The “short

deadline recognizes the need for prompt resolution of the applicant’s request.” Johnson,

597 S.W.3d at 542 (quoting St. Germain v. St. Germain, No. 14-14-00341-CV, 2015 WL

4930588, at *5 (Tex. App.—Houston [14th Dist.] Aug. 18, 2015, no pet.) (mem. op.)). The

statute, for example, expressly prohibits the court from delaying a hearing on the

application to hold consolidated hearings with subsequent applications. See TEX. FAM.

CODE ANN. § 84.001(a).

       The family code contains several provisions allowing for the modification of this

fourteen-day deadline under specific circumstances. For example, the applicant may

request a later date. See id. In counties with a large population or in a judicial district

composed of more than one county, the prosecuting attorney may request an extended

                                             14
time to hold a hearing not later than twenty days after the application is filed or the request

is made to reschedule the hearing. See id. § 84.002. The applicant may request to

reschedule the hearing if the respondent failed to receive notice, in which case the hearing

shall be no later than fourteen days after the date that the request is made. Id. § 84.003.

The respondent may request to reschedule the hearing for insufficient notice if notice is

received within forty-eight hours of the hearing, in which case the hearing shall be

rescheduled not later than fourteen days after the date set for the hearing. Id. § 84.004.

Finally, although legislative continuances are mandatory in other contexts, a trial court

has discretion to grant a legislative continuance of a hearing on a protective order under

this section. Id. § 84.005; see id. § 30.003.

       In the absence of one of these specific circumstances, the trial court is required to

hold a hearing within the statutorily mandated timeframe, and its failure to do so is an

abuse of discretion. See id. § 84.001; see also In re Stellpflug, No. 04-03-00876-CV, 2003

WL 22804035, at *1 (Tex. App.—San Antonio Nov. 26, 2003, orig. proceeding) (per

curiam) (mem. op.) (concluding that the trial court abused its discretion by failing to hold

the statutorily required hearings); Retzlaff v. Mendieta-Morales, No. 01-98-01060-CV,

1999 WL 191574, at *1 (Tex. App.—Houston [1st Dist.] Apr. 8, 1999, no pet.) (mem. op.)

(concluding that the trial court erred by failing to comply with the mandatory provisions

regarding hearings and notice on family law protective orders).

                                      IV.       ANALYSIS

       By one issue, Navneet contends that the trial court abused its discretion by failing

to timely hold a hearing on her applications for a protective order. She requests that we


                                                15
direct the trial court to consider and rule on her applications for a protective order prior to

granting Harjap additional, unsupervised visitations with the children. In contrast, Harjap

asserts that it is not an abuse of discretion for the trial court to grant unsupervised

visitation before a hearing is held on an application for protective order; that Navneet’s

attorney agreed to appear at the protective order hearing set by the trial court for April 12,

2022; that even if the trial court grants an application for protective order it does not mean

the suspension of visitation;4 and there is no emergency to hold a protective order hearing

without the presence of the threat of family violence. He alleges that the “time frame

provided in the statute is advisory and not mandatory and the statute does not mention a

penalty associated with the failure to comply.”

        In the instant case, Navneet filed multiple applications for a protective order. Her

applications were supported by evidence indicating that Harjap had engaged in domestic

violence towards Navneet, including breaking her nose. Nevertheless, the trial court failed

to timely schedule a hearing on her applications and heard other pending motions instead.

Moreover, and inexplicably, the trial court refused to hear Navneet’s request for a

protective order even after Navneet expressly testified in court that Harjap committed

domestic violence, that he broke her nose, hit and slapped the children, and displayed a

gun in a threatening manner, and the children expressly informed the trial court that

Harjap hit their mother, brandished a gun, hit and slapped them on multiple occasions,

made one child walk on a broken foot, and made one child sit in his own vomit for an

hour.


        4 We note that Navneet’s requests for a protective order were made on her behalf and that of the
minor children.
                                                  16
       It is abundantly clear that the purpose of Texas Family Code § 84.001 is to provide

“an expedited procedure for victims of domestic violence” and “to give immediate

protection to the applicant.” Roper, 493 S.W.3d at 634. In order to accomplish this

remedial, humanitarian, and preventative purpose, the statute requires prompt resolution

of motions for protection filed under this section. See Johnson, 597 S.W.3d at 542; Roper,

493 S.W.3d at 634; Martinez, 52 S.W.3d at 432. With limited exceptions which are not

applicable here, under the statute, “the court may not set a date later than the 14th day

after the date the application is filed.” TEX. FAM. CODE ANN. § 84.001.

       We note that Harjap contends that the trial court acted within its discretion by failing

to rule on the motions for protective order because, among other matters, there is no

“threat of family violence.” Harjap’s allegations stand in stark contrast to the record before

the Court, but regardless, the family code sets no requirement that Navneet prove her

allegations of family violence before she has the right to be heard on them. See id. Harjap

further asserts that the “time frame provided in the statute is advisory and not mandatory

and the statute does not mention a penalty associated with the failure to comply.” We

have reviewed the statutory time frame and the exceptions provided by statute, and we

cannot conclude that the statute is advisory in nature given the express language of the

statute. See id.; see also In re Stellpflug, 2003 WL 22804035, at *1; Retzlaff, 1999 WL

191574, at *1. Harjap further asserts that Navneet has agreed to hold a protective order

hearing concomitantly with pending discovery issues; however, Navneet has repeatedly

objected to proceeding without first considering her applications for protective order.

Finally, Harjap asserts that there is no “penalty” for failing to comply with the statutory


                                             17
deadline, citing Barbee v. Barbee, No. 12-09-00151-CV, 2010 WL 4132766, at *1 (Tex.

App.—Tyler Oct. 20, 2010, no pet.) (mem. op.). However, in Barbee, the appellant argued

that the protective order issued by the court was void or voidable because the trial court

issued the protective order six months after the application was filed, rather than within

the fourteen days contemplated by the statute. See id. at *6. The court determined that

the “purpose of the statute would not be served if noncompliance [with the statutory

timeline] resulted in dismissal for want of jurisdiction.” Id. Harjap’s citation to Barbee is

inapposite insofar as here, we are considering the trial court’s failure to hold a hearing on

a motion for protective order rather than the efficacy of a protective order issued after the

statutory deadline. See id.

       We conclude that the trial court erred in failing to timely hear and rule on Navneet’s

motions for protective order. We further conclude that she lacks an adequate remedy by

appeal to address this error. We sustain the sole issue presented in this original

proceeding.

                                      V.         CONCLUSION

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, the reply, and the applicable law, is of the opinion that Navneet has met

her burden to obtain relief. Accordingly, we lift the stay previously imposed in this case.

See TEX. R. APP. P. 52.10(b). We conditionally grant the petition for writ of mandamus,

and we direct the trial court to consider and rule on Navneet’s applications for protective

order within ten days and prior to entertaining any other matters in the case. Our writ will

issue only if the trial court fails to comply.


                                                  18
      Given our resolution of this original proceeding, the Court denies Harjap’s “Motion

to Clarify Stay Order” and Harjap’s “Motion for Sanctions Pursuant to Chapter 10 of the

Texas Civil Practice and Remedies Code, and Rules 45 and 52.11 of the Texas Rules of

Appellate Procedure.”

                                                                    JAIME TIJERINA
                                                                    Justice


Delivered and filed on the
6th day of June, 2022.




                                          19